Title: To George Washington from William Grayson, 16 July 1781
From: Grayson, William
To: Washington, George


                  
                     Sir,
                     War Office July 16th 1781
                  
                  The Board have the honor of enclosing you, two letters from Brigadier Genl Knox; in consequence of which they will take measures for transporting the Stores &c. agreeable to the plan mentioned in his letter of the 27th of June.  The Board however have thought it necessary to send an express to you on the subject to know if you would chuse to direct any alterations in the matter: They are more particularly induced to take this step, when they consider your Excellency’s letter of the 28th of June: In the mean time the business shall be forwarded agreeable to the request of Genl Knox.  I have the honor to be with the highest respect yr Excellencys most obed. servt
                  
                     Willm Grayson
                     
                  
                Enclosure
                                                            Copy of a Letter from Brigr Genl Knox to the Board of War & Ordnance
                            Gentlemen
                            New Windsor June 27th 1781
                        

                     I have the Honor to acknowledge your favor mentioning that you had received my Letter of the 3d Instant requesting the Ordnance & Stores from Pennsylvania since which I have heared nothing farther.
                     I have the pleasure to inform the Board, that the States of Massachusetts and Rhode Island have readily complied with the Requisitions for the Loan of Cannon, and have given such effectual assistance in the Transportation of them, and the Continental Stores directed as to ensure the arrival of them on this River early in next Month.  Massachusetts have agreed to lend one hundred Barrells of Powder only.  The Determinations of Connecticut with respect to the Loan of this Article have not been received.  Genl Cornell, from the assistance which he afforded at springfield, has it amply in his Power to give a Detail of the Stores which may be expected from thence.  Our Prospects from the Eastward are good, and I flatter myself we shall not be disappointed, in any great Degree, from Pennsylvania, Powder is the Article of which we are most deficient.  I hope that all that can be possibly procured in Pennsylvania or Maryland will be forwarded.
                     I earnestly request that all the Articles for composition and the Implements for the Laboratory, Cartridge Paper, empty Cartridges, Ropes &ca may be forwarded, as soon as possible, by the upper Route.
                     The Powder to be forwarded, by the same Route, to this Place, well secured from Injury by bad Weather, and under a proper Guard.  The first Division of which to be at this Place by the 20th of next Month, at farthest; and the succeeding Division to arrive at three or four Days Distance from each other.
                     The heavy Cannon to be at King’s Ferry by the above Time.
                     The Shot Shells and 40 Tons of the largest Size Grape to be held in readiness to be transported by the 25th of next Month.
                     A particular application will be made by his Excellency the Commander in Chief to New Jersey to transport the Shot & Shells from the Furnaces in that State to the Points of operation.
                     I shall be obliged by an Information from your Honble Board respecting these matters, as soon as it can possibly be given.  I have the honor &ca
                     
                        H. Knox
                     
                  
                  
                Enclosure
                                    
                     Copy of a letter from General Knox to the Board of War and Ordnance dated New Windsor 6th July 1781.Gentlemen
                         6 July 1781
                     
                     
                     I have the Honour of yours of the 26. Ult. The Powder and Cannon which you mention being at Boston were applied for by his Excellency the Commander in Chief and by Information from Col. Crane ten of the 18 pounders are on the Route to this River and will probably arrive in a few days.
                     The Arrangements which I made with General Cornell for the periods of the Transportation of the Stores and Cannon from Pennsylvania perfectly agrees with the ideas of his Excellency General Washington as signified to me on the 2d instant.  If he should think proper to make any alteration I shall take the earliest Opportunity of communicating it to you.
                     I shall join the Army to morrow and any Stores which are to be forwarded on this route may be directed to Lieutenant Price directing at the Laboratory at the Park here or if he should have joined the Army to Capt. Mitchell D.Q.M at Newburgh who has directions to send them to West Point.  I have the Honor to be &
                     
                        H. Knox
                     
                  
                  
               